Citation Nr: 1710026	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss. Subsequent to that rating decision, jurisdiction was transferred to the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in May 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This case was previously before the Board in June 2014, at which time the claim of service connection for bilateral hearing loss was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5104A (West 2014); 38 C.F.R. § 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Additionally, the Veteran was provided a VA examination in April 2011.  Pursuant to the Board's June 2014 remand directive, an addendum opinion was obtained in September 2014.  The Board finds that the April 2011 examination and the September 2014 addendum opinion are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.





II. Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Sensorineural hearing loss is considered an organic disease of the nervous system, and as such is an enumerated chronic disease. See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307 , 3.309.

A nexus between a current disability and an in-service injury or event may be established solely by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 C.F.R. 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R § 3.303 (b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).






III. Facts and Analysis

The Veteran contends that he developed bilateral hearing loss as a result of exposure to acoustic trauma from weapons fire during his active duty service.  His DD-214 Form reflects that his military occupational specialty (MOS) was as a cook.  07/01/2014 VBMS, DD214 Certified Original Certificate of Release or Discharge From Active Duty.  The form also indicates that he received a (rifle) marksman award that indicates some high noise exposure.  Id.  Subsequent to his service, he had a career as a firefighter.

His service treatment records are silent for complaint, treatment or diagnosis of hearing loss.  The Veteran's March 1966 enlistment examination and May 1968 separation examination reflect that his hearing tests were clinically normal.  Additionally, on a Report of Medical History completed in May 1968, he answered "no" to having hearing loss and ringing in ears.  11/24/2010 VBMS, STR-Medical at 3, 7, and 33.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A VA examination in April 2011 established that the Veteran has bilateral hearing loss that satisfies the definition of 38 C.F.R. § 3.385.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 55, 65, 70, 75, and 95, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 76 decibels;  in the left ear 55, 65, 65, 75, and 85 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 73 decibels.  Speech recognition testing was 50 percent in the right ear and 56 percent in the left ear.  At the time of the examination, the Veteran listed his pertinent service history as a cook in the Army from 1966 to 1968 and under noise exposure history listed his occupation as a firefighter and recreational motorcycle use.  04/28/2011 VBMS, VA Examination at 2 and 3.

The April 2011 examiner concluded that the Veteran's bilateral hearing loss was not caused by or the result of noise exposure based on his enlistment and separation audiogram results that indicated hearing within normal limits.

At a Board hearing in May 2012, the Veteran testified that his hearing loss began with the firing of weapons in the Korean Demilitarized Zone (DMZ) and worsened over time.  He first noticed a problem with hearing loss in service when other people asked him to lower the volume on the television and radio, but he thought the volume was fine.  He also stated that he was first issued hearing aids in 2008.  05/04/2012 VBMS, Hearing Testimony at 7, 8, and 11.

An addendum medical opinion was obtained in September 2014.  The examiner again concluded that his bilateral hearing loss was less likely due to military service.  The examiner's rationale was based on the Veteran's significant post-military occupational noise exposure as a firefighter and recreational noise exposure from motorcycles.  The examiner also noted that the Veteran's MOS as a cook has a low probability of noise exposure.  The examiner again noted that the Veteran had normal hearing thresholds at the time of enlistment and separation from military service with no evidence of significant positive threshold shifts consistent with acoustic trauma.  10/31/2014 VBMS, C&P Exam.

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss is not warranted on a direct basis.  As stated above, service connection is granted if there is evidence to show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.

The medical evidence establishes that the Veteran is currently diagnosed with bilateral hearing loss.  With respect to the second element, the Veteran attributes his hearing loss to acoustic trauma in service.  Specifically, he claims his noise exposure in service was from firing weapons.  5/14/2012 VBMS, Hearing Testimony at 7.  Although the Veteran's DD-214 Form only shows service as a cook, VA has conceded exposure to acoustic trauma based on his weapons training.

However, despite the Veteran's current disabilities and noise exposure in service, the Board finds that there is no adequately supported competent evidence specifically linking the Veteran's hearing loss to acoustic trauma in service.

The Veteran's service treatment records do not show any complaints of hearing loss in service.  His separation examination was at normal threshold limits and he checked "no" for hearing loss in his Report of Medical History in May 1968.  The record also indicates a significant history of occupational and recreational noise exposure from his career as a firefighter and recreational motorcycle use.  The September 2014 examiner considered these occupational and recreational exposures and found that the Veteran's hearing loss was less likely than not caused in service.

Despite the negative opinion noted above, in this case an award of service connection could still be warranted based solely on competent and credible evidence of continuity of symptomatology.  See Walker.  Moreover, the Veteran is competent here to note lay observable symptoms, such as hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case the weight of the evidence is against finding of continuous symptoms since service.  Indeed, as detailed above, the service records on file reflect auditory acuity within normal limits during service, including on separation.  Moreover, the Veteran initially claimed hearing loss related to service in June 2008, 40 years after separation from service.  With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Additionally, in this case the record indicates a significant history of intervening noise exposure in the years following service but before the filing of the claim.  For these reasons, an award of service connection based on continuity of symptomatology is not warranted here.

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


